        Case 3:13-cv-30125-PBS Document 431-1 Filed 01/16/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )                      Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )                      Date:
____________________________________)

                                                 ORDER

        This matter comes before the Court on the [unopposed] Plaintiff’s Motion to seal, which

also seeks to give Plaintiff’s counsel custody of the unredacted document in the post-

impoundment period (Dkt. No.               ). Upon consideration of the Plaintiff’s Motion, and the

entire record of this case, it is hereby

        ORDERED that the Motion is GRANTED.




                                                                         ___________________
                                                                         Hon. Patti B. Saris
                                                                         United States District Judge
